Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on April 20, 2022. Claims 3-10, 13-22 are currently pending. 

Claim Rejections - 35 USC § 101
In view of the amendment filed on 4/20/2022 adding significantly more to the claims the 101 rejections made against the claims in the office action of 1/21/2022 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 4/20/2022 canceling several claims while clarifying the language of other claims the 112 rejections made against the claims in the office action of 1/21/2022 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3-10 and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 22 have been amended to recite “ when the comparison indicates that the group time pattern corresponds to the first template time pattern outside of the preset threshold: providing a second template with a second template time pattern; receiving a second group of ECG signals derived from a subsequent single heartbeat and generated at the plurality of electrodes; calculating times of annotations of the second group of ECG signals with the second time pattern interrelating the times of annotations of the second group; formulating a comparison of similarity between the second template time pattern and the second group time pattern, the second group time pattern being based on a difference between the times of annotations of each ECG signal of the second group and a second weighted average of the times of annotations of the second group; when the comparison indicates that the second group time pattern corresponds to the second template time pattern within the preset threshold: presenting graphically on the display an occurrence of the second template relative to the timeline with the subsequent heartbeat; and presenting a second map on the display based on the second group of ECG signals, the second map different from the first map”, however the original disclosure (drawings, specification and claims) does not provide support for the amended claim language. The original disclosure provides methods for a template tracking mode in Fig. 4 and a template matching mode in Fig. 5 which both recite comparing patterns to a template, see elements 38 and 68, but does not provide specifics on whether the template that is being compared is the same template each time or a different template. Fig. 6 shows template number vs. group of annotation number but does not provide specifics regarding how the various template matching occurs, i.e. that ECG signals from a subsequent heartbeat are compared to a different template, i.e. second template time pattern, if the previous heartbeat, i.e. ECG signal from a single heartbeat, is outside of the preset threshold when the comparison occurs. The original disclosure does not provide support regarding when the comparison indicates that the group time pattern corresponds to the first template time pattern outside of the preset threshold, providing a second template with a second template time pattern; receiving a second group of ECG signals derived from a subsequent single heartbeat and generated at the plurality of electrodes; calculating times of annotations of the second group of ECG signals with the second time pattern interrelating the times of annotations of the second group; formulating a comparison of similarity between the second template time pattern and the second group time pattern, the second group time pattern being based on a difference between the times of annotations of each ECG signal of the second group and a second weighted average of the times of annotations of the second group; when the comparison indicates that the second group time pattern corresponds to the second template time pattern within the preset threshold: presenting graphically on the display an occurrence of the second template relative to the timeline with the subsequent heartbeat; and presenting a second map on the display based on the second group of ECG signals, the second map different from the first map, therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-10, 13-20 directly or indirectly depend from claims 21 or 22 and are also rejected to for the reasons stated above regarding claims 21 and 22.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “comparison indicated that the first group time pattern corresponds to the first template time pattern within a preset threshold” it is unclear whether the recited “preset threshold” is the same or different from the “preset threshold” recited within claim 21, clarification is required. Claim 10 recites the limitation "the catheter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 recites the limitation "the catheter configured to be positioned in the coronary sinus of the heart" is applicant referring to the catheter recited within claim 22 (line 2) it is unclear since the catheter recited within claim 22 is not recited as being configured to be positioned with the coronary sinus, clarification is required. Claim 21 recites the limitation "the display" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 21 recites “calculating times of annotations of the second group of ECG signal with the second time pattern interrelating the times of annotations of the second group” it is unclear what applicant is referring to when reciting “with the second time pattern” is applicant referring back to “a second template time pattern” (line 17), clarification is required. Claim 22 recites “calculating times of annotations of the second group of ECG signal with the second time pattern interrelating the times of annotations of the second group” it is unclear what applicant is referring to when reciting “with the second time pattern” is applicant referring back to “a second template time pattern” (line 23), clarification is required.  Claims 3-10, 13-20 directly or indirectly depend from claims 21 or 22 and are also rejected to for the reasons stated above regarding claims 21 and 22.  

Double Patenting
In view of the amendments made to the claims adding several additional limitations to the claims the double patenting rejections made against the claims in the office action of 1/21/2022 have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot since the rejections have been updated in view of the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792